Title: From Alexander Hamilton to Timothy Pickering, 21 January 1781
From: Hamilton, Alexander
To: Pickering, Timothy


                        
                            Dr Sir
                            Hd Qrs Jany 21st 1781
                        
                        The General approves of your allowing a ration ⅌ individual to the Capt and crews of the dismissed craft not
                            to the families, to be charged as you mention in a settlement of accounts.
                        He thinks the middle of May will be the proper period for rendezvousing the ox-teams for the next campaign.
                            Yrs with sincere regard
                        
                            A. Hamilton
                            Aide De Camp
                        
                    